Citation Nr: 1645937	
Decision Date: 12/05/16    Archive Date: 12/20/16

DOCKET NO.  12-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual employability (TDIU) prior to August 11, 2014.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Seay, Counsel






INTRODUCTION

The Veteran served on active duty from April 1958 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

During the pendency of the appeal, an April 2015 rating decision granted entitlement to TDIU effective August 11, 2014.  Accordingly, the issue on appeal became whether the Veteran is entitled to a TDIU prior to August 11, 2014.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2014, September 2014, and July 2015, the Board remanded the issue on appeal for additional development.  The issue has been returned to the Board for review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to August 11, 2014, the most probative evidence does not reflect that it is at least as likely as not that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSION OF LAW

Prior to August 11, 2014, the criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2008 satisfied the duty to notify provisions with respect to entitlement to a TDIU.  The letter also provided information regarding how VA determines effective dates.  In addition, the Veteran was provided a VA letter in October 2014, which described what the evidence must show to support a claim for a TDIU on an extra-schedular basis, in accordance with the Board's September 2014 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  A supplemental statement of the case was issued in May 2016, addressing the issue as to whether the Veteran is entitled to a TDIU prior to August 11, 2014, in accordance with the Board's July 2015 remand.  See Stegall, id.  The duty to notify has been met. 

VA's duty to assist has also been met.  Identified VA medical treatment records were obtained and associated with the claims folder, including outstanding VA medical treatment records from the VA Medical Centers in Lake City, Gainesville, and Tallahassee, Florida, in accordance with the Board's January 2014 remand directive.  See Stegall, 11 Vet. App. 268 (1998).  In addition, the record contains VA medical examinations, including assessments as to whether the Veteran was able to secure and follow a substantially gainful occupation due to his service-connected disabilities.  In this respect, the Veteran was provided VA medical examinations in November 2008, January 2012, February 2014, and November 2014.  While the Board's January 2014 remand determined that the January 2012 VA examiner's opinion was inadequate as the examiner did not address the effects of pain medications and did not provide an explanation as to why the Veteran's service-connected disabilities did not preclude him from sedentary employment, and the Board's September 2014 remand determined that the February 2014 VA medical opinion was inadequate as the examiner did not address the effect that pain medication had on the Veteran's ability to function, the Board finds that the clinical findings in these examination reports are still relevant to the issue on appeal and will be discussed in the analysis below.  Moreover, concerning an opinion as to whether the Veteran was able to secure and follow a substantially gainful occupation, the Board finds that the November 2014 VA medical examiner provided an adequate opinion and addressed the effects of pain medications on occupation and why the Veteran would be able to perform sedentary employment.  The November 2014 VA examination report complied with the Board's remand directives in January 2014 and September 2014.  See Stegall, supra.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria - TDIU 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Even if the Veteran's service-connected disabilities do not meet the percentage standard, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16 (b).

For a veteran to prevail on a claim for a TDIU, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board has reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim herein decided and what the evidence in the claims folder shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Analysis

Prior to August 11, 2014, the Veteran was service-connected for tender ischial tuberosity, right, with residuals of fracture of coccyx, rated as 20 percent prior to April 14, 2006, and 40 percent from April 14, 2006, for degenerative joint and disc disease, lumbar spine, associated with tender ischial tuberosity, right, with residuals of fracture of coccyx, rated as 20 percent disabling from January 27, 2012, and external hemorrhoids, rated as 0 percent disabling.  Even if the disabilities are considered as resulting from a common etiology, the service-connected disabilities do not meet the percentage requirement of 38 C.F.R. § 4.16 (a) at any time during the rating period on appeal.  TDIU on a schedular basis is not warranted.  Id.  

In addition, the issue of entitlement to a TDIU does not warrant referral to the Director, Compensation and Pension Service for consideration on an extra-schedular basis because the most probative evidence does not reflect that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to August 11, 2014.  38 C.F.R. § 4.16(b).    

In a November 2008 statement, the Veteran reported that he retired from the United States Postal Service in March 2007 due to his inability to adequately perform his job requirements.  The pain that he was experiencing and medications made him a "hazard to myself, to others, and to the equipment to which I was required to maintain."  He stated that he attached a description of his job requirements and physical requirements.  The Veteran stated that he could not stand or sit for any extended period of time or complete any task that required stooping or bending or other motions that twisting movements of the torso at the waist due to pain.  A job description was noted as a building equipment mechanic being able to, in part, to perform safely and efficiently the duties of the position above floor level such as from ladders, catwalks, walkways, scaffolds, vert-a-lefts and platforms. 

A VA Form, Veteran's Application for Increased Compensation based on Employability, signed and dated in November 2008, show that the Veteran reported that he worked for the United States Postal Service from July 1985 to March 2007.  He completed four years of high school and received training such as basic electricity, environmental training, security training, roofing, and hazards.

The Veteran was provided a VA spine examination in November 2008.  The claims folder was not reviewed.  There was history of fatigue, decreased motion, weakness, spasms, and pain.  The Veteran experienced chronic, sharp pain of a moderate severity and experienced on a constant, daily basis.  He did not use any devices or aids.  He was able to walk more than 1/4 mile but less than one mile.  Objective abnormalities of thoracic sacrospinals showed pain with motion and tenderness.  His posture was stooped and he had a slightly wide gait, which was slow.  Range-of-motion for the thoracolumbar spine was flexion from 0 degrees to 60 degrees and pain began at 50 degrees and ended at 60 degrees.  There was no additional pain after repetitive use and no additional loss of motion on repetitive use of the joint.  Concerning employment history, his usual occupation was building maintenance mechanic and he retired in March 2007 as eligible by age or duration of work.  The diagnoses were listed as multilevel degenerative disease lumbar spine, osteopenia with T12 compression fracture, cervical strain, and status post coccyx fracture.  The conditions had significant effects on usual occupation.  It was noted that the Veteran would have problems with lifting and carrying, difficulty reaching, lack of stamina, weakness, or fatigue, decreased strength of lower extremity, and pain.  He brought a copy of his job description:  "must be able to perform efficiently the duties.. which may require arduous exertion, standing, climbing, bending, reaching and stooping for prolonged periods of time... carrying of heavy tools up ladders and stairways.." which he was unable to do due to his back condition.  

A Request for Employment Information in Connection with claim for Disability Benefits, signed and dated in January 2009, from the United States Postal Service, showed that the Veteran became entitled to receive his retirement payments in March 2007.

In a December 2009 statement, the Veteran explained that he was unable to work due to the fact that the pain from his service connected condition was treated with Oxycodone, which prevented him from working.  He stated that he was not employable because he was dependent on this medication to allow him to function in a relatively pain free manner.  

An October 2011 VA medical treatment record shows that the Veteran reported that he was on his feet fifty percent of the day, loved to be outdoors, doing outside chores, gardening, fishing, and his activity modified due to low back pain.  

The January 2012 VA medical examination report shows diagnoses of sacroiliitis SP coccyx fracture and degeneration of lumbar or lumbosacral intervertebral disc.   The Veteran reported that he had been diagnosed with low back pain with left sciatica in October 2005.  He stated that he had a strong work ethic and rarely visited the doctor.  He had been getting pain injections at the VA, but those only last 6 weeks.  He currently took Baclofen, Gabapentin, and Oxycodone and received an injection every four months.  The Veteran believed that the treatments only helped 25 percent of the pain.  Range-of-motion findings showed 50 degrees of flexion with painful motion beginning at 30 degrees and the Veteran was able to perform repetitive-use testing.  Post-test forward flexion ended at 50 degrees.  Functional loss and impairment consisted of less movement than normal, pain on movement, and disturbance of locomotion.  The guarding or muscle spasm was severe enough to result in abnormal gait.  DTRs were 2+ and sensory examination was normal.  He had radicular pain due to radiculopathy, which was moderate constant pain and moderate intermittent pain of the right lower extremity.  He had mild radiculopathy of the right side.  He did not have intervertebral disc syndrome of the thoracolumbar spine.  The examiner noted subjective radiculopathy symptoms, but that no current objective evidence for radiculopathy was found on exam today.  

In an April 2012 statement, the Veteran stated that his conditions require medications which limit the ability to function and without the medications, he would be in constant uncontrolled pain.  As for the employability, he stated that he was not able to obtain and keep any form of gainful employment due to the pain and the effects of the pain medications.  The pain medications limited his ability to concentrate, walk, and limited his ability to perform even the simplest of tasks.  

The February 2014 VA examination report shows diagnoses of "service-connected fracture, coccyx- resolved, no residuals," confirmed by X-rays in January 21, 2000 and multilevel degenerative disc disease, degenerative joint disease, service connected since January 27, 2012.  The Veteran stated that he retired from the United States Postal Service in 2007 and while it was not a medical retirement, his back affected his job as it was getting difficult.  He stated that he was having back pain every day "24/7" and his right leg felt numb.  He stated that for the past three to four years, he got shots in his back.  After the injection, he felt that the pain was reduced for four to six weeks and he could do things.  There were no flare-ups, just daily pain.  He reported that he took Baclofen 10 mg twice a day, Oxycodone 2 pills/day, and Gabapentin three times a day.  He stated that the medications put him to sleep, destroyed his sex life, and made him unable to work.  Range of motion findings revealed 70 degrees of flexion and no objective evidence of painful motion.  The Veteran was able to perform repetitive testing and his post-test forward flexion ended at 75 degrees and all other measurements ended at 30 degrees or greater.  The examiner noted that the functional loss and functional impairment consisted of less movement than normal and the Veteran's "subjective complaints during the examination, appeared, to this examiner, out of proportion to objective exam findings."  The Veteran exhibited guarding, but not such that it resulted in abnormal gait or abnormal spine contour.  DTR's were 2+ in all areas tested and sensory examination was normal.  He did not have radiculopathy at that time.  There were no incapacitating episodes due to intervertebral disc syndrome.  Concerning the impact on ability to work, the Veteran reported that after discharge, he worked as an electrician and did a lot of lifting and carrying for three years.  He then joined the United States Postal Service, initially as a mail carrier.  He then did maintenance works/management, including all kids of manual labor, until retirement in 2007.  

The Veteran was provided a VA medical examination in November 2014.  The Veteran's claims folder was reviewed.  The report listed diagnoses of degenerative joint and disc disease, lumbar spine, and tender ischial tuberosity, right, with residuals of fracture of coccyx.  Range-of-motion findings showed forward flexion ended at 70 degrees with objective evidence of painful motion beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions and post-test forward flexion ended at 70 degrees.  The Veteran had functional loss and/or functional impairment consisting of pain on movement.  DTR's were 2+ and sensory examination was normal and he did not have a diagnosis of radiculopathy.  There were no incapacitating episodes due to intervertebral disc syndrome.  The examiner commented that the Veteran appeared comfortable, not in any distress and his gait was normal.  He reported tenderness when his right ischial tuberosity was initially palpated, but that was not observed with continuation of the exam and the area further palpated.  He was observed to sit quite comfortably on both buttocks (ischial tuberosity bone).  Concerning occupational history, the Veteran reported that prior to active duty, he worked on a farm, bagged groceries, and then worked at a steel mill.  After retiring from the military in 1978, he worked as an electrician and then worked as a maintenance supervisor at an aluminum company.  From 1985 to 2007, he worked for the post office as all around maintenance man, doing whatever was required to keep the facility running.  He claimed that the reason he retired, was due to his back.  He stated that he could not climb the roof and could not crawl anymore.  Despite his claims of poor memory, he was able to report his extensive medical history, including multiple surgeries.  The Veteran reported that he was doing a lot less now than before.  He was independent with self-care, drives, and does yardwork (mows property on riding mower and trims/maintains flower beds).  The examiner opined that the back condition/coccyx condition would not preclude sedentary or light duty employment.  The rationale was that the Veteran's educational history, occupational experience, account of current functional activities and today's physical exam revealed adequate physical resources for light duty or sedentary occupations.  Despite lower dose of oxycodone, he is taking other medications, which the Veteran' stated made his pain manageable.  Concerning the Veteran's contentions that the pain medications used for his service-connected spine condition limited his ability to concentrate and walk and ability to perform even the simplest tasks, the examiner stated that the data reported in the literature indicated that drowsiness may occur in some patients when the medications were first started, but the effect rapidly decreased in most people with time as the body's tolerance increases.  During the examination, the Veteran was alert, oriented, pleasant, with appropriate responses and thought process, did not appear to be in acute distress, and that he was on regular dose of Oxycodone BID and Gabapentin.  In the examiner's 30 years of clinical experience, it was inconceivable for the doses taken in this case to cause the debilitating effects claimed.  In addition, the Veteran also reported not sleeping well because of waking up anywhere from 4 to 7 times at night to urinate due to benign prostatic hypertrophy, which was not service connected and not related to the back/coccyx conditions.  Regarding the impairment related to the Veteran's ischial tuberosity, including which nerves might be involved, the examiner stated that ischial tuberosity is the "bony part" on which the buttocks sit on and it was anatomically distant from the coccyx and there was no objective evidence of any nerve involvement from the right ischial tuberosity.  The exam showed normal motor and sensory nerve function in the right lower extremity.  There was no possibility of nerve involvement in the coccyx fracture either, since all nerve roots have exited the spine way above the coccyx and the spinal cord ends at L1/2.  The examiner stated that the coccyx is only a small vestigial bone at the tip.  The examiner acknowledged the radiating symptoms but that they did not indicate actual radiculopathy unless there were objective motor and reflex abnormalities in the appropriate dermatomal distribution peripherally, of which there were none on clinical examination.  Concerning hemorrhoids, the examiner noted that the Veteran had surgery in 2000 and the Veteran reported that it used to bleed, but not since the surgery.  The examiner stated that there was residual redundant skin at anal opening, but no evidence of active hemorrhoids and no blood on undergarment.  The examiner responded that the Veteran's rectum or anus condition did not impact his ability to work.  The examiner stated that the external hemorrhoids, resolved with surgery in 2000 per Veteran, should not preclude any kind of gainful occupation.  The rationale for the opinion noted that the Veteran reported that the surgery worked without any residuals or recurrence and there should not be any functional limitations.  The examiner stated that millions of people with hemorrhoids were walking around and working productively.  

The most probative evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  The Veteran reported that he had to retire from his job at the United States Postal Service because he was unable to fulfill his job duties due to back pain and use of pain medications.  He has asserted that he is unable to work due to his pain medications and could not complete even the simplest of tasks.  The Board agrees that the symptoms related to his service-connected disabilities impact his ability to work, including ability to perform certain physical tasks at his job with the United States Postal Service.  The clinical findings show that the Veteran's spine exhibited pain and limitation of motion and he had functional impairment and loss consisting of pain on movement, less movement than normal, and disturbance of locomotion.  However, the Board points out that the sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, the question is whether he is capable of performing the physical and mental acts required for employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The assigned disability ratings for the Veteran's tender ischial tuberosity, right, with residuals of fracture of coccyx,  degenerative joint and disc disease, lumbar spine, and external hemorrhoids, is recognition that the impairment may make it difficult to obtain and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

In this respect, VA medical examination reports show that the Veteran was still able to flex to at least 50 degrees in his spine whereas normal flexion is 90 degrees.  In addition, the February 2014 VA examination report indicated that the Veteran did not experience any residuals due to his fracture of coccyx and the November 2014 VA examiner stated that there was no nerve involvement related to fracture of the coccyx or the ischial bone and that the area was tender on initial examination, but that was not observed with continuation of the exam and further palpation of the area.  He was also observed to sit quite comfortably on both buttocks (ischial tuberosity bone).  Concerning hemorrhoids, the November 2014 VA examiner noted that the Veteran himself did not report problems since a 2000 surgery and there were no hemorrhoids found on examination and no impact on occupation.  

While the Veteran may not have been able to perform certain physical tasks at the United States Postal Service, this does not, alone, support a finding that the Veteran would be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  Indeed, the November 2014 VA examiner opined that the back condition/coccyx condition would not preclude sedentary or light duty employment and the other medical evidence of record does not show to the contrary.  As for the assertions regarding use of pain medications, the Board assigns greater probative value to the November 2014 VA examiner's opinion.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The November 2014 VA examiner acknowledged the Veteran's assertions, but stated that the data reported in the literature indicated that drowsiness may occur in some patients when the medications were first started, but the effect rapidly decreased in most people with time as the body's tolerance increases.  The examiner stated that the Veteran was alert, oriented, pleasant, with appropriate responses and thought process, did not appear to be in acute distress, and that was on regular dose of Oxycodone BID and Gabapentin.  The examiner stated that it was "inconceivable" for the doses taken in this case to cause the debilitating effects claimed.  The Board finds that the VA examiner's opinion is especially probative as the examiner has medical expertise, reviewed the claims folder, interviewed and examined the Veteran, inquired as to his occupational functioning, and determined that his symptoms would not preclude him from substantially gainful employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  In light of this probative evidence, the Board finds that the evidence does not reflect that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities and; therefore, entitlement to a TDIU on an extra-schedular basis is denied. 

The Board acknowledges the Veteran's statements with respect to his ability to work.  While he is competent to provide statements as to the severity of his symptoms and the reasons for his decision to retire from United States Postal Service, he is not competent to provide an opinion as to whether his service-connected disabilities result in him being unable to secure and follow a substantially gainful occupation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  He has not been shown to possess the medical knowledge and expertise to render an opinion that his service-connected disabilities and pain medications rendered him unable to work.  Further, the Board assigns more probative value to the November 2014 VA examiner's opinion and the clinical findings of record.  The Board finds that the preponderance of the most probative evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to August 11, 2014.  Accordingly, referral of entitlement to a TDIU on an extra-schedular basis is not warranted.  38 C.F.R. § 4.16.  

In light of the above, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is not for application and the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The claim is denied.


	(CONTINUED ON NEXT PAGE)
ORDER

Prior to August 11, 2014, entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


